DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	Applicant’s Amendment filed on 03/01/2022, which has obviated the 112-rejection mailed 11/04/2021, has been reviewed and placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mojumder et al. U.S. Patent Application Publication 2016/0240539 A1 (the ‘539 reference, matured into U.S. Patent 9,524,972 B2).
Referring to claim 1, the ‘539 reference discloses a method of fabricating an integrated circuit structure, the method comprising: 
placing a first set of conductive structure layout patterns (“1st set of conductive”, label added by the examiner for ease of explanation, Fig. 3 reproduced below) on a first layout level (M1 metal level, paragraph(s) [0004], [0029]), the placing the first set of conductive structure layout patterns corresponding to fabricating a first set of conductive structures (“1st set of conductive”) of an integrated circuit structure, the first set of conductive structure layout patterns extending in a first direction (horizontal direction), each conductive structure layout pattern of the first set of conductive structure layout patterns being separated from each other in a second direction (vertical direction) different from the first direction; 
placing a second set of conductive structure layout patterns (“2nd set of conductive”) on a second layout level (M2, paragraph(s) [0004], [0027]) different from the first layout level, the placing the second set of conductive structure layout patterns corresponding to fabricating a second set of conductive structures (“2nd set of conductive”) of the integrated circuit structure, the second set of conductive structure layout patterns extending in the second direction (vertical direction), overlapping the first set of conductive structure layout patterns (“1st set of conductive”), and each conductive structure layout pattern of the second set of conductive structure layout patterns being separated from each other in the first direction; 
placing a first set of via layout patterns (Via1) between the second set of conductive structure layout patterns (“2nd set of conductive”) and the first set of conductive structure layout patterns (“1st set of conductive”), the placing the first set of via layout patterns corresponding to fabricating a first set of vias, the first set of vias (Via1) coupling the second set of conductive structures to the first set of conductive structures (para [37]), and each via layout pattern (Via1) of the first set of via layout patterns being located where each conductive structure layout pattern of the second set of conductive structure layout patterns (“2nd set of conductive”) overlaps each conductive structure layout pattern of the first set of conductive structure layout patterns (“1st set of conductive”),;
generating a set of gate layout patterns (not depicted), the generating the set of gate layout patterns corresponding to fabricating a set of gates, each gate layout pattern of the set of gate layout patterns being separated from one another in the first direction, the set of gate layout patterns extending in the second direction (vertical direction, para [04], [27], similar to the second set of conductive structure layout patterns in the M2 level, which is “parallel to a length of a poly-gate of the bit cell”) and being below (as known in the pertinent art) the first layout level; 
wherein at least one of the above layout patterns is stored on a non-transitory computer- readable medium (710, Fig. 7, para [56]), and at least one of above operations is performed by a hardware processor (708); and 
manufacturing the integrated circuit structure based on at least one of the above layout patterns of the integrated circuit (para [55]+).
(see Fig. 3 on next page)

    PNG
    media_image1.png
    1028
    786
    media_image1.png
    Greyscale



Allowable Subject Matter
4.	Claims 9-21 are allowable over the prior art of record. 
	Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method of fabricating an integrated circuit with all exclusive limitations as recited in claims 2, 9 and  18, 
the method of claim 2 is characterized in that the third set of conductive structure layout patterns extends in the first direction, overlaps the second set of conductive structure layout patterns, and covers a portion of the first set of conductive structure layout patterns;
the method of claim 9 comprising generating a first set of via layout patterns between the set of gate layout patterns and the first conductive structure layout pattern, generating a first set of conductive structure layout patterns extending in the second direction, overlapping the first conductive structure layout pattern, and being located at a third layout level, and generating a second set of via layout patterns between the first set of conductive structure layout patterns and the first conductive structure layout pattern,
which may be characterized in that each via layout pattern of the first set of via layout patterns is located where the first conductive structure layout pattern overlaps each gate layout pattern of the set of gate layout patterns, and in that each conductive structure layout pattern of the first set of conductive structure layout patterns is separated from each other in the first direction and being positioned between a pair of gate layout patterns of the set of gate layout patterns;
the method of claim 18 comprising placing a first set of via layout patterns between the set of gate layout patterns and the first conductive structure layout pattern, generating a second conductive structure layout pattern extending in the second direction, overlapping the first conductive structure layout pattern, and being located at a third layout level different from the first layout level and the second layout level, and generating a third conductive structure layout pattern extending in the second direction, overlapping the first conductive structure layout pattern, and being located at the third layout level, the third conductive structure layout pattern being separated from the second conductive structure layout pattern in the first direction,
which may be characterized in that each via layout pattern of the first set of via layout patterns is located where the first conductive structure layout pattern overlaps each gate layout pattern of the set of gate layout patterns, the second conductive structure layout pattern is positioned between a first pair of gate layout patterns of the set of gate layout patterns, and in that the third conductive structure layout pattern is positioned between a second pair of gate layout patterns of the set of gate layout patterns.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05-10-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818